McCLELLAN, J.
Appeal from an order awarding mandamus to compel the court of county commissioners of Pike county “to pay to petitioner, the city of Troy, for the uses and purposes set forth in said petition, and said sum be charged by said commissioners’ court to its fund raised and collected by it through and by its special'road tax. * * *”
*444The sum in question thus appears from the record to have been the product of a special road tax within and under the influence and control of the second pertinent proviso of section 215 of the Constitution of 1901. Hence, for the reasons set down in the original opinion delivered in Board of Revenue of Jefferson County v. State ex rel., etc. 172 Ala. 138, 54 South. 757, and adopted as decisive of the appeal of State ex rel. City of Tuscaloosa v. Court of County Commissioners, infra, 54 South. 763, the Legislature was without power or right to direct or control the disposition, by delivery to the municipality, for the construction, maintenance, improvement, or repair of streets, of the product of such special road tax. On rehearing of Board of Revenue of Jefferson County v. State ex rel., etc., supra, the prevailing opinion was that the levy there involved did not constitute a special road tax for road purposes; and, hence, the pertinent proviso of section 215 of the Constitution did not apply to forbid legislative direction or control of the fund there in question, it being, on that levy, a part of the general fund to which the pertinent proviso of section 215 had no reference.
The order appealed from is therefore reversed, and the petition is dismissed.
Reversed, and petition dismissed.
Dowdell, O. J., and Simpson, Anderson, and May-field, JJ., concur. Sayre, J., dissents.